          CASE 0:20-cv-00225-JRT-HB Document 88 Filed 08/28/20 Page 1 of 21



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA



 Brand Advantage Group, Inc.,                          Case No. 20-cv-0225 (JRT/HB)

                        Plaintiff,

     v.                                                           ORDER

 Dave Henshaw,

                        Defendant.


HILDY BOWBEER, United States Magistrate Judge

          This matter is before the Court on Plaintiff Brand Advantage Group, Inc.’s Motion

to Compel [Doc. No. 66] and Defendant Dave Henshaw’s Motion to Bifurcate and

Compel [Doc. No. 73]. The Court held a hearing on July 15, 2020, and took under

advisement Brand Advantage Group, Inc.’s Motion to Compel, took under advisement

Dave Henshaw’s Motion to Bifurcate and request to file an early motion for summary

judgment, and granted Dave Henshaw’s Motion to Compel. (See Ct. Mins. [Doc.

No. 84].)

I.        Background

          Brand Advantage Group (BAG) provides commercial printing services. (Compl.

¶ 1 [Doc. No. 1-1].) Dave Henshaw (Henshaw) worked as a sales representative for BAG

until he resigned on December 13, 2019. (Id. ¶¶ 2, 15.) Before Henshaw’s employment

with BAG, he worked for Quality and Safeguard Business Systems, Inc. (Quality),
      CASE 0:20-cv-00225-JRT-HB Document 88 Filed 08/28/20 Page 2 of 21



beginning in 1993. (Id. ¶¶ 7–8.) Safeguard Acquisitions, Inc. (SAI) purchased Quality’s

assets in 2014, and BAG purchased SAI’s assets in 2017. (Id. ¶ 12.) Henshaw’s

employment continued throughout the acquisitions until his resignation.

       Henshaw and Quality entered into an employment agreement in 1993. (Id. ¶ 8.)

The term of the agreement as a whole was January 6, 1993 to January 6, 1994. (Compl.

Ex. A at 4.) The agreement contained a confidentiality clause that prohibited Henshaw

from divulging or using any of Quality’s proprietary information for his benefit or the

benefit of another, “either during the term of this Agreement or afterwards,” and that

provided it “shall apply notwithstanding the termination of the contractual relationship

created hereunder.” (Id. at 7.) A broad covenant-not-to-compete was limited in duration

to one year after the termination of employment, and a narrower covenant-not-to-compete

was limited to one year after the agreement terminated. (Id. at 7–8.) The employment

agreement also provided that the agreement inured to the benefit of Quality’s successors

and assigns. (Id. at 12.) BAG alleges it acquired the rights to enforce the employment

agreement through its acquisition of SAI. (Compl. ¶ 3.)

       After Henshaw resigned from BAG, he began working for American Solutions for

Business (ASB). (Id. ¶ 18.) BAG believes Henshaw solicited its customers before he left

and disclosed or used confidential information such as pricing, customer preferences and

purchase history, costs, and profit margins in his work for ASB. (Id. ¶ 17.)

       BAG commenced this lawsuit against Henshaw in early 2020, asserting three

claims: (1) breach of contract, (2) breach of the duty of loyalty, and (3) tortious




                                              2
      CASE 0:20-cv-00225-JRT-HB Document 88 Filed 08/28/20 Page 3 of 21



interference of business relations. (Id. ¶¶ 21–36.) The breach-of-contract claim had four

components: (1) use or disclosure of BAG’s confidential information, (2) solicitation of

customers, (3) providing services for a competitor, and (4) diverting BAG’s business or

customers. (Id. ¶ 22.) The duty-of-loyalty and tortious-interference claims were based

on allegations that Henshaw solicited BAG’s customers and used BAG’s confidential

information for his or ASB’s benefit, in violation of the employment agreement and

“common law obligations.” (Id. ¶¶ 30, 35.)

       Days after the case was filed, BAG filed a motion for a preliminary injunction to

prohibit Henshaw from soliciting its customers and diverting business to ASB. Henshaw

filed a motion to dismiss the breach-of-contract claims based on the expiration of the

employment agreement or, alternatively, to stay the case under the first-filed rule in favor

of a case Henshaw had filed against BAG in Wisconsin state court shortly before BAG

brought this case against Henshaw.

       The Honorable John R. Tunheim, Chief Judge, United States District Court for the

District of Minnesota, denied Henshaw’s motion to stay, finding that Henshaw knew

BAG was going to file suit and misled BAG into believing he needed additional time to

respond to a demand letter, when he really intended to use the additional time to file suit

preemptively in Wisconsin state court. (Order at 11, Apr. 16, 2020 [Doc. No. 50].)

Judge Tunheim further determined that the employment agreement as a whole expired in

1994, but that the confidentiality provision survived the expiration of the underlying

agreement and that BAG plausibly pleaded a claim for breach of the confidentiality




                                             3
      CASE 0:20-cv-00225-JRT-HB Document 88 Filed 08/28/20 Page 4 of 21



provision. (Id. at 16.) On the other hand, he found BAG did not plausibly plead a claim

under the non-solicitation provision because that section, by its terms, applied for only

one year after the employment agreement terminated. (Id. at 17.) Thus, the solicitation-

of-customers, provision-of-services-for-a-competitor, and diversion-of-business-and-

customers aspects of the contractual claim were dismissed. (Id. at 9 n.1, 17.) Finally,

BAG’s motion for a preliminary injunction was denied because BAG had not

demonstrated a likelihood of success on the merits for any of its claims. (Id. at 18–19.)

       While these motions were pending before Judge Tunheim, the undersigned entered

a Pretrial Scheduling Order that called for the parties to move ahead with written

discovery but to defer deposition discovery until after the motions were decided. [Doc.

No. 36.] On July 6, 2020, the Court entered a Second Pretrial Scheduling Order that

provided for discovery to move forward on all issues remaining in the case. [Doc.

No. 80.] In so doing, the Court denied Henshaw’s request that discovery be staged to

focus initially only on the information relevant to an early motion for summary judgment

he hoped to file. The Court noted that although this case “may warrant early summary

judgment practice (provided permission is sought and granted as set forth [in the

scheduling order], it is not persuaded that phased discovery is appropriate at this time”

but that it “may revisit that decision upon motion or in the event permission is granted to

file an early motion for summary judgment.” (Id. at 3.) Henshaw’s instant motion asks

the Court to revisit that decision now. At about the same time, BAG moved to compel

responses to written discovery, arguing that Henshaw has failed to turn over documents




                                             4
      CASE 0:20-cv-00225-JRT-HB Document 88 Filed 08/28/20 Page 5 of 21



responsive to a number of its requests.

       The Court will first address Henshaw’s motion to bifurcate and for permission to

file an early motion for summary judgment, since the outcome of that motion would

affect the outcome of BAG’s motion to compel (if not render it moot altogether).

II.    Henshaw’s Motion to Bifurcate and Request to File an Early Motion for
       Summary Judgment

       Henshaw argues he is entitled to early summary judgment because “(1) he has no

duty to maintain any confidential information for the benefit of BAG under the 1993

Employment Agreement, and (2) there is no basis other than the employment agreement

for asserting a continuing duty after his BAG employment ended.” (Def.’s Mem. Supp.

Mot. Bifurcate at 2 [Doc. No. 74].) Although the precise grounds for his prospective

motion were not described in detail, it appears he would intend to argue both that no

information learned by Henshaw from his employer after the employment agreement

expired in 1994 was subject to a duty of confidentiality, and that in any event, BAG did

not succeed to any of the obligations Henshaw may have owed its predecessors. BAG

opposes Henshaw’s proposed summary judgment motion on the grounds that the motion

will challenge only the remaining breach-of-contract claim and thus will not resolve the

two remaining tort claims, and that bifurcation is appropriate only in cases that are

complex or involve a threshold issue that must be decided before the case proceeds on the

merits, neither of which is the case here. (Pl.’s Mem. Opp’n at 5, 7 [Doc. No. 81].)

       Generally, courts discourage piecemeal motions for summary judgment. See, e.g.,

In re Nat’l Hockey League Players’ Concussion Injury Litig., No. 14-MDL-2551



                                             5
      CASE 0:20-cv-00225-JRT-HB Document 88 Filed 08/28/20 Page 6 of 21



(SRN/BRT), 2017 WL 3141921, at *2 (D. Minn. July 24, 2017); Prow v. Roy, No. 15-

CV-3857 (PAM/SER), 2016 WL 4618890, at *2 (D. Minn. Sept. 6, 2016) (denying

request to file an early summary judgment motion because “short-term speed will not

replace long-term efficiency”). Thus, typical of scheduling orders entered in this District,

the Second Pretrial Scheduling Order in this case prohibits the parties from filing a

motion for summary judgment before all discovery has been completed unless permission

is first obtained from the Court. (Order at 14, July 6, 2020 [Doc. No. 80].) The party

seeking to file an early motion for summary judgment must file a letter setting forth the

basis for the motion, assuring that discovery relating to the issue to be addressed by

motion is complete, and explaining how judicial efficiency would be served. 1 (Id.)

       Henshaw has not convinced the Court that judicial efficiency would be served by

allowing him to file an early motion for summary judgment in this case. First, Henshaw

has not shown, either in his written filings or at the motion hearing, that an early motion

for summary judgment would likely dispose of the case in its entirety. The early motion

Henshaw described in his brief would seek summary judgment only on the remaining

contract claim, and the tortious-interference and breach-of-fiduciary-duty claims would

remain in the case even if the motion were granted. 2 Second, Henshaw has not shown



1
  The Court treats the instant motion as a substitute for the letter request called for by the
scheduling order.
2
  Though Henshaw does not propose including the tortious-interference or breach-of-
fiduciary-duty claims in his early motion for summary judgment, it is worth noting that
discovery is not complete on those claims. Thus, a motion for summary judgment on
those claims would be premature and subject to a Rule 56(d) challenge.

                                              6
      CASE 0:20-cv-00225-JRT-HB Document 88 Filed 08/28/20 Page 7 of 21



that if summary judgment were granted only on the breach-of-contract claim, leaving the

tortious interference and breach-of-fiduciary-duty claims in play, it would significantly

limit the scope of discovery, materially narrow the issues for trial, pave the way for an

early settlement, or achieve some similar efficiency or benefit.

       Henshaw suggested at the motion hearing that if summary judgment were granted

on the remaining contract claim, there would be no basis for venue in the District of

Minnesota, and that principles of comity would warrant that this Court abstain in favor of

the Wisconsin state court action. But by the time Henshaw’s summary judgment motion

could be heard and decided, Henshaw would face a high hurdle to show that abstention

would be warranted. This is especially true in light of Judge Tunheim’s finding that

Henshaw acted in bad faith in misleading BAG into believing he needed additional time

to respond to a demand letter, when he really intended to use the additional time to file

suit preemptively in Wisconsin state court. (Order at 11 [Doc. No. 50].) In short, it is

doubtful that an early motion for partial summary judgment would create more

efficiencies than it would cost.

       A procedural wrinkle concerning the nature of the early summary judgment

motion surfaced during oral argument and must be addressed briefly. Henshaw asserted

at the hearing that he also intended to move to dismiss—for failure to state a claim—the

remaining contract claim, as well as the tortious-interference and fiduciary-duty claims.

But Henshaw has already filed one Rule 12(b)(6) motion to dismiss, and because he has

now filed an answer [Doc. No. 63], he is barred from raising that defense by motion. See




                                             7
      CASE 0:20-cv-00225-JRT-HB Document 88 Filed 08/28/20 Page 8 of 21



Fed. R. Civ. P. 12(b) (requiring that a motion raising the defense of failure to state a

claim on which relief can be granted must be made before a responsive pleading is filed).

Thus, Henshaw is procedurally foreclosed from seeking to dismiss any claim for failure

to state a claim. With respect to Henshaw’s counsel’s comments at the hearing that BAG

has not come forth with any evidence to prove a breach of the duty of loyalty or a

contract with which Henshaw allegedly interfered, those matters are the subject of

ongoing discovery.

       A question also arose at the hearing concerning the basis for BAG’s assertion that

Henshaw owes it a continuing duty to keep its information confidential. The claim as

currently pleaded appears to be founded solely on the confidentiality provision of the

employment agreement. BAG’s counsel mentioned the possibility of seeking to amend

the complaint to plead a common law duty of confidentiality, in addition to the existing

alleged contractual duty of confidentiality. BAG is free to seek leave to amend the

complaint if it so chooses. The Court does not comment here on the merits or likely

outcome of such a motion, but notes that any possible narrowing of discovery that might

have been achieved by an early motion for summary judgment on the breach of contract

claim (if granted) would be erased if BAG were successful in moving to amend its

complaint to add a count premised on a claimed common law duty to keep an employer’s

information confidential.

       For the above reasons, the Court finds that an early motion for partial summary

judgment would not be worthwhile. The Court therefore denies Henshaw’s request to file




                                              8
       CASE 0:20-cv-00225-JRT-HB Document 88 Filed 08/28/20 Page 9 of 21



an early partial motion for summary judgment, but denies the request without prejudice in

case new circumstances or discovery justify a second request. Because Henshaw’s

motion to bifurcate discovery is dependent on his request to file an early partial motion

for summary judgment, the motion to bifurcate is also denied.

III.   Brand Advantage Group, Inc.’s Motion to Compel

       A.     Standard of Review

       “Parties may obtain discovery regarding any nonprivileged matter that is relevant

to any party’s claim or defense and proportional to the needs of the case . . . .” Fed. R.

Civ. P. 26(b)(1). In determining whether discovery is proportional to the needs of a case,

the Court considers “the importance of the issues at stake in the action, the amount in

controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of

the proposed discovery outweighs its likely benefit.” Id. As long as information falls

within this scope, it need not be admissible to be discoverable. Id.

       B.     Interrogatory Nos. 6 and 9 and Document Request Nos. 1–5 and 7

       These discovery requests seek information and documents concerning Henshaw’s

communications with BAG’s customers. Specifically, Interrogatory No. 6 asked

Henshaw to identify and describe all contacts and solicitations in which Henshaw

engaged on behalf of ASB with customers with whom he had contact during his

employment with BAG. (Viksnins Decl. Ex. 3 at 6–7 [Doc. No. 70-1].) Interrogatory

No. 9 asked the same question with regard to suppliers with whom Henshaw had dealt




                                              9
     CASE 0:20-cv-00225-JRT-HB Document 88 Filed 08/28/20 Page 10 of 21



during his employment with BAG. (Id. at 9.) Document Request Nos. 1 and 2 sought all

documents concerning requests, proposals, or solicitations made by Henshaw on behalf

of ASB to any company that was a BAG customer during Henshaw’s final six months

with BAG (regardless of whether Henshaw himself had dealt with that customer on

behalf of BAG), or with whom Henshaw had dealings or contact at any time during his

employment with BAG. (Id. at 14.) Document Request Nos. 3 and 4 sought all

documents concerning Henshaw’s communications since November 1, 2019, with

specific BAG customers and suppliers. (Id. at 15–16.) Request No. 5 sought all

communications Henshaw had after November 1, 2019, with any companies listed on his

“2019 BAG gross margin reports” that pertained to his plans to leave BAG, join ASB, or

provide products or services on behalf of ASB. (Id. at 16.) And Request No. 7 sought all

proposals, purchase orders, and invoices from November 1, 2019 to present that Henshaw

or ASB had sent to any company that was a BAG customer at any time during Henshaw’s

employment with BAG (regardless of whether Henshaw had direct dealings with that

customer). (Id. at 17.)

       During the meet-and-confer process and in its motion papers, BAG offered to

narrow the scope of these requests to “communications with BAG customers before and

after Henshaw’s employment with BAG on the following topics: (a) prices charged by

BAG or a comparison of prices charged by ASB and BAG; (b) customers’ “needs and

preferences”; (c) customers’ purchasing histories; and (d) references to BAG, Dave

Daoust, or other BAG employees. (BAG Mem. Supp. Mot. Compel at 14 [Doc. No. 71].)




                                           10
     CASE 0:20-cv-00225-JRT-HB Document 88 Filed 08/28/20 Page 11 of 21



“The intent of these limitations was to exclude from discovery general solicitations by

Henshaw and, instead, focus on Henshaw’s communications in which BAG’s

confidential information may have been used or disclosed, such as BAG’s prices or

Henshaw’s knowledge of customers’ needs, preferences, and purchasing histories.” (Id.)

       Henshaw objected to all of these requests initially and in his response to BAG’s

motion on grounds of burdensomeness, overbreadth, relevance, prematurity, and

proportionality. He also objected to the discovery requests as harassing and posed for an

ulterior competitive purpose. Further, he objected in his responses to the temporal scope

of Interrogatory No. 9 and Request No. 1, stating that he had not contacted any customers

on behalf of ASB until after he had left BAG’s employment (and implying that any

request for information about post-BAG employment communications with BAG

customers was thus irrelevant). Finally, for some of the document requests, Henshaw

also responded that the information sought could be found on his BAG laptop, which he

returned to BAG when he ceased employment.

       For its part, BAG does not dispute that it has Henshaw’s BAG laptop and that

responsive information is on it, but BAG argues that Henshaw must still search for any

responsive and relevant documents still in his possession. It points out, for example, that

Henshaw had both a personal email account and a mobile phone that he used for business

purposes, and that Henshaw’s counsel has acknowledged in meet-and-confers that

Henshaw possessed and would produce responsive documents, but that as of the date of

the motion was filed, he had not yet done so.




                                            11
     CASE 0:20-cv-00225-JRT-HB Document 88 Filed 08/28/20 Page 12 of 21



       With one reservation discussed infra on page 14, the Court finds that Interrogatory

Nos. 6 and 9, and Request Nos. 1-5 and 7, as limited by BAG in its moving papers, call

for information from Henshaw that is relevant and proportional to the issues in the case.

First, with regard to Henshaw’s objection to “prematurity,” the Court has already denied

his motion to stay discovery, so discovery that seeks information relevant to any of the

issues remaining in this case, including the claim that Henshaw has breached his

employment agreement by using or disclosing BAG’s confidential information for his

own benefit or for the benefit of ASB, is appropriate unless it is subject to another

legitimate objection. Second, with regard to Henshaw’s objection to burdensomeness,

Henshaw did not provide the Court with any concrete basis on which to conclude that it

would be unduly burdensome for him to answer the interrogatories and search the

materials in his own possession, custody, or control for information and documents

responsive to those requests as narrowed by BAG.

       Third, with regard to his objection to the temporal scope of Interrogatory No. 9

and Request No. 1 and the implication that it was sufficient for him to respond only that

he did not contact any customers on behalf of ASB until after he left BAG’s employment,

the objection—and the representation—fail to account for (1) the possibility that he could

have breached his duty of loyalty by contacting customers before he left BAG in an

attempt to solicit them to leave BAG upon his anticipated departure, even if not

specifically on behalf of ASB, (2) the fact that BAG claims he used its confidential

information after he left BAG to solicit customers on behalf of ASB, and is entitled to




                                             12
     CASE 0:20-cv-00225-JRT-HB Document 88 Filed 08/28/20 Page 13 of 21



conduct discovery on that claim, and (3) BAG’s tortious interference claim. In short,

simply because the non-solicitation claim was dismissed does not by itself render all

post-BAG communications irrelevant so long as Henshaw represents that he did not

solicit customers on ASB’s behalf before he left BAG.

       Fourth, with respect to Henshaw’s “objection” to any discovery request on the

ground that it was propounded for an improper competitive motive, that is not a valid

objection. If the discovery is relevant to one or more of the three remaining claims and

proportional to the needs of the case, it should be produced. If the information is

competitively sensitive, any concern that the receiving party may misuse it for its own

competitive purposes can be addressed by producing it under the Protective Order [Doc.

No. 43] entered in this case.

       Fifth, Henshaw argues that BAG has not come forth with facts to support its

claims. That is not the standard for obtaining discovery, however. Rule 26(b)(1)

provides that parties “may obtain discovery regarding any nonprivileged matter that is

relevant to any party’s claim or defense and proportional to the needs of the case.” The

breach of contract claim based on the confidentiality provision, the breach of the duty of

loyalty claim, and the tortious interference claim are all in the case and fair game for

discovery. Henshaw’s Rule 12(b)(6) motion is in the rearview mirror. Whether facts

exist to support the claims that survived that motion will be a question for summary

judgment, when the time comes.

       That brings the Court to Henshaw’s objection that the requests are overly broad.




                                             13
      CASE 0:20-cv-00225-JRT-HB Document 88 Filed 08/28/20 Page 14 of 21



The Court agrees that, as initially framed, they were. But the Court finds that BAG’s

further limitation of the requests to “communications with BAG customers before and

after Henshaw’s employment with BAG on the following topics: (a) prices charged by

BAG or a comparison of prices charged by ASB and BAG; (b) customers’ ‘needs and

preferences’; (c) customers’ purchasing histories; and (d) references to BAG, Dave

Daoust, or other BAG employees” remedied the overbreadth. The Court’s only

reservation is the somewhat generalized reference to “customers’ ‘needs and

preferences.’” While it may be that some information about “needs and preferences” is

legitimately characterized as confidential, it is highly unlikely that all such information is

confidential; indeed, one assumes the customers themselves are not shy about speaking

with prospective suppliers and business partners about their own “needs and

preferences.” However, Henshaw failed to engage in a robust meet and confer that might

have further refined or limited that description, and the Court therefore will not take it

upon itself to limit it further. 3

       Accordingly, the Court orders Henshaw to answer in full Interrogatories 6 and 9,

and to respond in full to Document Request Nos. 1–5 and 7, as those interrogatories and

requests were narrowed by BAG. In responding to the requests, Henshaw must conduct a

diligent search of paper and electronically stored documents and files in his possession,

custody, and control, including but not limited to any home computer, portable media,



3
  The Court notes, however, that if BAG should serve further discovery on that topic, the
ruling here would not preclude the Court from revisiting the appropriate scope of
discovery into communications about “customers’ ‘needs and preferences.’”

                                              14
     CASE 0:20-cv-00225-JRT-HB Document 88 Filed 08/28/20 Page 15 of 21



and mobile devices on which such documents and files are reasonably likely to be stored,

and must produce all responsive, non-privileged documents in a format consistent with

the ESI Protocol [Doc. No. 41] entered in this case.

       C.     BAG’s Request No. 25

       This request for documents originally sought Henshaw’s calendars, schedules, and

diaries from November 1, 2019, through the present, with personal appointments

redacted. (Viksnins Decl. Ex. 3 at 26.) BAG subsequently narrowed the request to the

period November 1, 2019 through December 13, 2019. (See Pl.’s Mot. Compel at 1

[Doc. No. 66].) BAG contends the requested documents are relevant to the duty-of-

loyalty claim because the calendars, schedules, and diaries will reflect any meetings

Henshaw had with BAG customers immediately before he left employment.

       Henshaw objected on the grounds of overbreadth, burdensomeness, relevance, and

harassment, and also that the requested information would be on his company laptop

which is now in BAG’s possession. The Court overrules the objections and finds the

request, as narrowed, seeks relevant information and is not overly broad or burdensome.

Henshaw is therefore ordered to respond to the request, as narrowed, in full, insofar as he

has any of the requested information in his own possession, custody, or control.

       D.     Interrogatory No. 8 and Document Request No. 11

       These discovery requests seek information about a business trip Henshaw took to

Indiana and Kentucky in December 2019, shortly before he left BAG’s employment.

Interrogatory No. 8 asks Henshaw to identify all customers or prospects he visited and




                                            15
      CASE 0:20-cv-00225-JRT-HB Document 88 Filed 08/28/20 Page 16 of 21



provide any documents concerning the visit (Viksnins Decl. Ex. 3 at 8), and Request

No. 11 seeks all documents concerning the trip, including all communications with the

customers he visited on that trip (id. at 19). BAG argues the information is relevant to

the breach of the duty of loyalty claim, and notes that it has information indicating that at

least one customer Henshaw visited on this trip moved its business to ASB shortly after

the trip.

        Henshaw objects that the requests are overly broad, unduly burdensome, and seek

irrelevant information. He also objects that Request No. 11 is vague. Finally, he objects

that the information sought is on his BAG company laptop. The Court disagrees, and

orders Henshaw to respond to Interrogatory No. 8 and Request No. 11 in full to the extent

he can by conducting a diligent search of information and materials in his possession,

custody or control. In so doing, the Court understands Request No. 11 to seek documents

and communications pertaining to that trip, including documents reflecting or referring to

the trip itself and/or to his communications and visits with customers and prospective

customers while he was on the trip. The Court does not interpret Request No. 11 to seek

all subsequent communications with every customer or prospective customer he visited,

except to the extent those subsequent communications refer to, reflect, or follow up on

the visits or the trip.

        E.     Interrogatory No. 12 and Document Request Nos. 8, 9, 26, and 28

        Through these discovery requests, BAG seeks discovery concerning Henshaw’s

communications with his new employer ASB. Interrogatory No. 12, as originally framed,




                                             16
     CASE 0:20-cv-00225-JRT-HB Document 88 Filed 08/28/20 Page 17 of 21



asks Henshaw to identify “any and all documents or information you have provided to

ASB concerning BAG.” (Viksnins Decl. Ex. 3 at 11.) Request Nos. 8 and 9 seek all

documents concerning Henshaw’s communications with ASB about leaving BAG or

joining ASB, and all documents concerning BAG that Henshaw provided to ASB. (Id. at

18.) Request Nos. 26 and 28 request all documents concerning communications between

Henshaw and ASB in which BAG or any of its customers are mentioned, or that mention

any of the customers for whom Henshaw worked while at BAG or discussed which of

those customers might switch to ASB if Henshaw joined ASB. (Id. at 26–27.)

       Henshaw again objected on the grounds of overbreadth, burden, relevance, and

that the requests were propounded for the purpose of harassment or for an ulterior

competitive purpose. Henshaw also objected to Interrogatory No. 12 and subsequent

interrogatories as exceeding the pretrial scheduling order’s 25-interrogatory limit. As it

had with regard to Interrogatories 6 and 9 and Request Nos. 1–5 and 7, discussed above,

BAG agreed during the meet and confer process, and again in its motion papers, to

narrow these discovery requests to communications relating to (a) prices charged by

BAG or a comparison of prices charged by ASB and BAG; (b) customers’ needs and

preferences; (c) customers’ purchasing histories; and (d) references to BAG, Dave

Daoust, or other BAG employees. (Pl.’s Mem. Supp. Mot. Compel at 14.)

       The Court’s analysis and conclusions here are similar to those described in

Section III.B, supra, with one clarification. Request No. 8, even as narrowed, could on

its face be interpreted as seeking communications pertaining to “needs and preferences”




                                            17
     CASE 0:20-cv-00225-JRT-HB Document 88 Filed 08/28/20 Page 18 of 21



and “purchasing histories” of any customer discussed by Henshaw and ASB, not just

BAG customers, although the Court doubts BAG intended that interpretation. Such an

interpretation would be overly broad and would go beyond what is relevant to the claims

or defenses in this case. Subject to that clarification, Henshaw is ordered to respond in

full to these requests, as narrowed. To the extent Henshaw believes any responsive

information is confidential, he can produce it pursuant to the protective order.

       The Court overrules Henshaw’s objection to this and subsequent interrogatories

that BAG exceeded the 25-interrogatory limit. The inclusion of detail in an interrogatory

to make it clear what the interrogatory is intended to include is not the same thing as

propounding a compound interrogatory that contains “discrete subparts” that should be

counted separately pursuant to Rule 33(a)(1).

       F.     Interrogatory Nos. 10 and 16 and Document Request Nos. 10, 12, and
              13

       Interrogatory Nos. 10 and 16 and Request Nos. 10, 12, and 13 seek information

about Henshaw’s compensation, financial incentives, and employment agreements with

ASB. (Viksnins Decl. Ex. 3 at 9, 13, 19, 20.) Specifically, Interrogatory No. 10 asks for

Henshaw’s total compensation from ASB, how it was calculated, and how much was

attributable to customers that were BAG customers during Henshaw’s final six months at

BAG (whether or not Henshaw dealt directly with them) or were BAG customers with

whom he had dealings at any time during his BAG tenure. (Id. at 9.) Request Nos. 10

and 12 seek all documents relating to his compensation and how it was calculated, and all

documents concerning any compensation based on revenues from companies that “are or



                                             18
     CASE 0:20-cv-00225-JRT-HB Document 88 Filed 08/28/20 Page 19 of 21



have been BAG customers.” (Id. at 19, 20.) Interrogatory No. 16 seeks identification of

all agreements between Henshaw and ASB (id. at 10), and Request No. 13 demands

copies of those agreements (id. at 20). Henshaw objected to the requests on numerous

grounds, including that they are not relevant because Judge Tunheim dismissed the non-

solicitation claim, and that they seek competitively sensitive information for an ulterior

purpose. BAG argues the information is relevant to its tortious interference claim,

specifically the damages element, and will reveal how much money Henshaw has

generated from BAG customers and what incentives ASG provided for Henshaw to move

accounts from BAG to ASB.

       At this time, the Court finds these requests overly broad and premature. While

some subset of the information requested may be pertinent to BAG’s remaining claims,

they are far too broad in their sweep, and for the most part seem anchored in the claim

that is no longer in the case, i.e., that Henshaw “poached” BAG customers after leaving

its employ. Furthermore, on their face, the requests are not limited to customers who

were BAG customers in any particular time frame relevant to this case, but could include

customers who were BAG customers at any time in its history, and regardless of

Henshaw’s involvement with them then or since.

       The Court notes that BAG may get some of the requested information to the extent

it falls within the scope of other requests that the Court has ordered Henshaw to answer 4,




4
 For example, documents and information responsive to Interrogatory No. 12 and
Request Nos. 8, 9, 26, and 28, as narrowed, might include information that involves

                                             19
        CASE 0:20-cv-00225-JRT-HB Document 88 Filed 08/28/20 Page 20 of 21



but the Court is denying BAG’s motion as to these requests at this time. If based on

information gathered in discovery, BAG can show evidence of specific customers that

Henshaw solicited for himself or for ASB before he left BAG, or evidence of specific

confidential BAG information used by Henshaw to help switch a customer to ASB, then

BAG may renew its motion with regard to these requests or, even better, reframe these

requests to seek information that is more focused on what is relevant to its claims in this

case.

         G.    Document Request No. 14

         Document Request No. 14 asks for all documents concerning BAG that Henshaw

did not return on December 19, 2019, and that remain in his possession, custody, or

control. Henshaw responds that he has produced all responsive documents in his

possession. BAG does not believe Henshaw because, BAG attests, Henshaw once kept

file cabinets full of customer files at his home office, yet he produced only 18 pages of

paper documents and no customer files. Henshaw does not contend he should not have to

produce all documents responsive to Request No. 14. He states instead, by affidavit, that

he has done so, and offers an explanation as to why BAG’s information is outdated and

does not accurately reflect what he had at the time he left BAG’s employ.

         At this time, the Court does not have a basis to conclude that Henshaw has

misrepresented the situation, but notes that he will be required to conduct a diligent




Henshaw’s employment agreement or communications about how his compensation will
be calculated vis a vis his success in attracting former BAG customers.

                                             20
     CASE 0:20-cv-00225-JRT-HB Document 88 Filed 08/28/20 Page 21 of 21



search of both paper and electronic documents and data in his possession, custody, and

control in responding to this Order. If in the course of that search, or at any time in the

future as this case proceeds, he finds or remembers other documents that are responsive

to Request No. 14, he must notify BAG immediately and produce them promptly.



       Accordingly, IT IS HEREBY ORDERED that:

   1. Plaintiff Brand Advantage Group, Inc.’s Motion to Compel [Doc. No. 66] is

       GRANTED IN PART AND DENIED IN PART, as more fully set forth herein;

       and

   2. Defendant Dave Henshaw’s Motion to Bifurcate and Compel [Doc. No. 73] is

       DENIED as to the Motion to Bifurcate, DENIED WITHOUT PREJUDICE as

       to the request to file an early partial motion for summary judgment, and

       GRANTED as to the Motion to Compel.



Dated: August 28, 2020                      s/ Hildy Bowbeer
                                           HILDY BOWBEER
                                           United States Magistrate Judge




                                             21
